NOONAN, Circuit Judge,
dissenting:
On the Union’s first motion for summary judgment the district court ruled in the Union’s favor, except as follows:
There is, however, one disturbing aspect of this case that precludes summary judgment. It appears that the Union knew that Patterson was suffering from mental or emotional problems which have been diagnosed as post traumatic stress disorder. It also appears that Patterson’s mental state might explain his adversarial relations with his supervisors. Consideration of these factors might illuminate the need for a remedy or sanction short of termination. The Union considered this issue of sufficient importance to argue it to the arbitrator, and the arbitrator considered it sufficiently important to mention in his decision:
I have also considered grievant’s testimony regarding his medical condition, *1351and have speculated that grievant’s performance and behavior of the last several months, i.e., his cyclical swings in performance, to be possibly symptomatic of medical complications arising out of his diagnosed post-trauma syndrome. There was no competent testimony or other evidence to this effect, and the arbitrator was hired to arbitrate, not totally exceed his competence by practicing medicine. I can only suggest that if the grievant does determine that events of the last year were a medically phenomenon that the company give such fact a consideration.
Docket No. 25, Affidavit of Edwin R. Conyers at Exhibit S at 14.
It appears that the arbitrator would have considered medical evidence if it had been offered, and might have determined that a sanction short of dismissal was appropriate if the medical evidence explained Patterson’s behavior and offered significant hope that with specific treatment the behavior would not reoccur. While determining appropriate witnesses is certainly a matter of judgment, the Court hesitates to find that failure to call a treating physician was not irrational, or a reckless disregard of Patterson’s rights, without some explanation in the record of the decision not to call medical witnesses. In the absence of such an explanation, a trial would appear warranted.
The Union renewed its motion submitting the affidavit of Edwin R. Conyers, the business agent who had represented Patterson in the arbitration. Conyers swore as follows:
I believe that medical testimony would have undermined our position on a point of concern to us (the Tranxene incident) and would have conflicted with Mr. Patterson’s own beliefs and testimony concerning the significance of his medical condition. In addition the material in the file explained the features of Post Traumatic Stress Disorder and were available for use if they had been consistent with our case.
Patterson replied to this motion with his own affidavit, in which he swore to the contrary:
I absolutely deny Mr. Conyers’ statements in paragraph 7 of his September 26, 1995 affidavit. I do not believe that medical testimony would in any way have undermined our position in the arbitration with respect to the Tranxene incident and it certainly would not have conflicted with my own beliefs and testimony concerning the significance of my medical condition. In fact, I firmly believe, and I believed then, that medical testimony would have been totally consistent with my own beliefs and testimony concerning the significance of my medical condition.
The district court then ruled on the second motion stating:
The Union has renewed its motion for summary judgment, filing affidavits and other evidence to show that its decisions were strategic and not reckless or not bad faith____ Patterson responded, conceding that the decision was strategic, but contending that the strategy was flawed____ That may be. However, mere negligence is not enough.
The court granted the motion for summary judgment.
It is not apparent what changed the court’s mind between the first and second motions for summary judgment. It does not appear that Patterson conceded that the decision not to present medical testimony was strategic. Instead, his affidavit declares: “I absolutely deny Mr. Conyers’ statements in paragraph 7 of his September 26, 1995 affidavit.” There could not be a sharper disagreement over an issue of material fact: was or was not the Union’s decision strategic? On that issue alone Patterson was entitled to go to the jury.
In addition, there was one further piece of evidence. It consisted in a note found in the files of John L. Seawell, the general manager of Mat-Maid, regarding a conference he had held before the arbitration with Robert F. Sinnett, the Secretary-Treasurer of the Union. The note read: “Sinnett’s comments, ‘you’ve got to win. You might leave the state. That’s the only way I can get rid of it.”
*1352Seawell testified that the note conveyed Sinnett’s understanding that the only way Seawell would be rid of Patterson would be to win the arbitration. Sinnett denied having said that he needed to get rid of Patterson. He did suggest that he might have told Sea-well that the only way he could discharge Patterson was by winning the arbitration.
The district court commented on this evidence that it provided “only a scintilla of evidence that the Union engaged in a conspiracy to ‘get’ Patterson____ There is no evidence that would support a plausible motive for the Union to intentionally conspire against Patterson. Patterson has failed to create a disputed issue of fact regarding bad faith.”
It is possible that Seawell’s and Sinnett’s explanation of the note in the files is the correct one. But it is only one way that the note might be read. A reasonable juror could read the note as saying that Sinnett was endorsing Seawell’s position. The note does not have closing quotation marks around Sinnett’s “comments,” but at the very least the first sentence, “you’ve got to win,” might reasonably be interpreted as an expression of enthusiasm for the company prevailing in the arbitration. As the note describes what it is reporting as “comments,” a reasonable juror could also conclude that the following two sentences also come from Sin-nett and convey his hope to get rid of Patterson. At the very least reasonable minds could differ in the interpretation of the note and could discount Sinnett’s and Seawell’s later testimony as efforts to explain away a highly embarrassing conversation. Patterson should have been able to present this substantial evidence of a conspiracy between the Union and management to a jury.
The district court said that Patterson showed no motive for the Union conspiring against him. That view of the facts is one that a reasonable juror also could find not compelling. There is abundant evidence in this record on summary judgment of what a difficult person Patterson was. His evidence as to what his experience in Vietnam had led to in his medical condition shows that he would have maintained a contentious stance toward any authority figure such as the Secretary-Treasurer of the Union. A reasonable juror could conclude that the Union had a strong motive to get rid of a member with Patterson’s medical handicap.
Post Traumatic Stress Disorder, since 1980 recognized as a serious medical condition, was particularly aggravated in the case of Vietnam veterans by the political conditions of the war and the reception of veterans on their return. Like the arbitrator in this case we cannot practice medicine, but we can note that a fair and full presentation of Patterson’s medical condition after Vietnam would have produced a very different result before an arbitrator who expressed such thoughtful regret that the subject had not been presented. It is a jury question whether the Union failed to present the evidence because it wanted to aid the employer in getting rid of a difficult member.